Exhibit 99.1 AT THE COMPANY A T CAMERON ASSOCIATES David Shackelton– InterimChief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE Providence Service Corporation Reports Second Quarter 2015 Results Second Quarter 2015 Financial Highlights: ● Revenue of $508.3 million ● Diluted earnings per common share of $0.26, Adjusted diluted earnings per common share (non-GAAP) of $0.67 ● Adjusted EBITDA (non-GAAP) of $36.0 million ● Cash flow from operations of $4.7 million TUCSON, ARIZONA – August 6 , 201 5 – The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the second quarter and six months ended June 30, 2015. Included in the results are results of the operations of Ingeus and Matrix Medical Network acquired on May 31, 2014 and October 24, 2014, respectively. Second Quarter 201 5 Results For the second quarter of 2015, the Company reported consolidated revenue of $508.3 million, an increase of 47.8% from $344.0 million in the comparable period of 2014. The 2015 results included $140.7 million of revenue contributed by Ingeus and Matrix in the second quarter of 2015. The second quarter of 2014 included $28.8 million in revenue from Ingeus. Excluding revenue attributable to these acquired businesses, consolidated revenue was $367.6 million in the second quarter of 2015, an increase of 16.6% from the comparable period of 2014. Service expense as a percentage of revenue was 88.6% in the second quarter of 2015 compared to 89.9% in the second quarter of 2014. Second quarter 2015 and 2014 service expense included a $1.5 million and $0.5 million charge, respectively, related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. General and administrative (G&A) expense as a percentage of revenue was 4.6% in the second quarter of 2015 compared to 4.7% in the second quarter of 2014. Second quarter 2015 G&A expense included a $0.7 million charge related to stock award modifications related to a separation agreement with our former chief executive officer. The Company also reported a loss on equity investment of $1.1 million in the quarter related to the Company’s investment in Mission Providence, a joint venture in Australia, which continued to incur start-up costs during the second quarter of 2015. The Company reported net income available to common shareholders of $4.2 million, or $0.26 per diluted common share, in the second quarter of 2015 compared to net income available to common shareholders of $6.7 million, or $0.46 per diluted common share, in the prior year period. Adjusted net income available to common shareholders (non-GAAP) in the second quarter of 2015 was $10.8 million, or $0.67 per diluted common share, versus second quarter 2014 adjusted net income available to common shareholders (non-GAAP) of $10.7 million, or $0.74 per diluted common share. A reconciliation of net income to adjusted net income available to common shareholders (non-GAAP) and the calculation of adjusted diluted earnings per common share is presented below. Adjusted EBITDA (non-GAAP) for the second quarter of 2015 was $36.0 million compared to $22.5 million in the same period last year. Adjusted EBITDA for the second quarter of 2015 includes the loss on equity investment of $1.1 million related to Mission Providence. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. James Lindstrom, ChiefExecutive Officer, stated, “Our financial results in the second quarter benefited from strong volumes in HA Services, execution on operational improvement and organic growth initiatives in Human Services, and increased membership and new contracts in NET Services. In our WD Services segment, management remained focused on launching large, recently won contracts. Partially due to delayed start-up expenses and additional complementary revenue sources associated with these new contracts, the financial performance of WD Services exceeded our internal expectations for the second quarter. While we are pleased with our strong second quarter and first half performance, quarterly volatility exists across our segments due to a variety of factors including, but not limited to, seasonality and the timing of contract start-up expenses. Thus, we remain focused on our annual performance as previously communicated as well as delivering unique, value-add solutions for our clients and generating long term intrinsic value per share.” Year to Date 201 5 Results For the first six months of 2015, the Company reported consolidated revenue of $1.0 billion, an increase of 60.1% from $633.4 million in the comparable period of 2014. The 2015 results included $299.1 million of revenue contributed by Ingeus and Matrix during the first half of 2015. The first half of 2014 included $28.8 million in revenue from Ingeus. Excluding revenue attributable to these acquired businesses, consolidated revenue was $715.0 million, an increase of 18.3% from the comparable period of 2014. Service expense as a percentage of revenue was 88.2% in the first half of 2015 compared to 89.8% in the first half of 2014. First half 2015 and 2014 service expense included a $3.1 million and $0.5 million charge, respectively, related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. G&A expense as a percentage of revenue was 4.7% in the first half of 2015 and 2014. First half 2015 and 2014 G&A expense included a $0.7 million and $0.5 million charge, respectively, related to separation arrangements with certain former executive officers. The Company also reported a loss on equity investment of $3.5 million in the first half of 2015 related to the Company’s investment in Mission Providence, which incurred start-up costs during the first half of 2015 related to successful bidding activity. The Company reported net income available to common shareholders of $9.2 million, or $0.57 per diluted common share, in the first half of 2015 compared to net income available to common shareholders of $13.0 million, or $0.91 per diluted common share, in the prior year period. Adjusted net income available to common shareholders (non-GAAP) in the first half of 2015 was $23.2 million, or $1.44 per diluted common share, versus first half 2014 adjusted net income available to common shareholders (non-GAAP) of $19.4 million, or $1.36 per diluted common share. A reconciliation of net income to adjusted net income available to common shareholders (non-GAAP) and the calculation of adjusted earnings per diluted common share is presented below. Adjusted EBITDA (non-GAAP) for the first half of 2015 was $72.3 million compared to $40.7 million in the same period last year. Adjusted EBITDA for the first half of 2015 includes the loss on equity investment of $3.5 million related to Mission Providence. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. Segment Results For analysis purposes, revenue, expenses, operating income, net income, EBITDA (non-GAAP), and Adjusted EBITDA (non-GAAP) on a comparable basis are provided for Providence’s four segments for the three and six month periods ended June 30, 2015 and 2014. As previously disclosed, beginning in 2015, the Company began analyzing the results of the segments without the historical allocation of indirect corporate costs. Only corporate costs that represent expenses directly attributable to specific segments are allocated to the respective segment. Additionally, in 2015, the Company’s legacy workforce development businesses were transferred to the management team of the WD Services segment. As such, the operating segment results for 2014 have been recast. Non-emergency Transportation (NET) Services Revenue from the NET Services segment increased 25.1% to $270.7 million in the second quarter of 2015 from $216.3 million in the prior year period. Service expense for the segment increased to $246.9 million, or 91.2% of NET Services revenue, in the second quarter of 2015 compared to $196.5 million or 90.8% of NET Services revenue in the second quarter of 2014. NET Services operating income increased 18.5% to $18.9 million in the second quarter from $15.9 million in the prior year period. NET Services Adjusted EBITDA (non-GAAP) increased $3.4 million, or 19.2%, to $21.2 million in the second quarter from $17.8 million in the prior year period. In the first half of 2015, revenue from the NET Services segment increased 26.8% to $525.5 million from $414.4 million in the prior year period. Service expense for the segment increased to $476.2 million, or 90.6% of NET Services revenue, in the first half of 2015 compared to $371.7 million or 89.7% of NET Services revenue in the first half of 2014. NET Services operating income increased 13.0% to $39.6 million in the first half of 2015 from $35.1 million in the prior year period. NET Services Adjusted EBITDA (non-GAAP) increased $5.5 million, or 14.3%, to $44.2 million in the first half of 2015 from $38.7 million in the prior year period. Revenue for the NET Services segment was favorably impacted by new contracts in Rhode Island, Maine, and Texas and increased membership in certain states, partially offset by the elimination of contracts in Mississippi and Connecticut. As anticipated, service costs as a percentage of revenue continued to increase due to higher utilization related to increased usage by expansion and woodwork populations in addition to covered members becoming more aware of their NET benefits. Human Services Revenue from the Human Services segment decreased 1.2% to $90.2 million in the second quarter of 2015, compared to $91.3 million in the second quarter of 2014. Both periods exclude revenue related to the legacy workforce development services business that was transitioned to the WD Services segment at the beginning of 2015. Service expense for the segment was $78.7 million, or 87.2% of Human Services revenue, in the second quarter of 2015 compared to $82.6 million, or 90.4% of Human Services revenue in 2014. Human Services operating income was $4.8 million in the second quarter compared to $2.0 million in the prior year period. Human Services Adjusted EBITDA (non-GAAP) increased $2.7 million to $6.6 million in the second quarter of 2015 from $3.8 million in the prior year period. In the first half of 2015, revenue from the Human Services segment increased 0.6% to $176.4 million, compared to $175.4 million in the first half of 2014. Both periods exclude revenue related to the legacy workforce development services business that was transitioned to the WD Services segment at the beginning of 2015. Service expense for the segment was $156.3 million, or 88.6% of Human Services revenue, in the first half of 2015 compared to $161.5 million, or 92.1% of Human Services revenue in 2014. Human Services operating income was $6.6 million in the first half of the year compared to $0.7 million in the prior year period. Human Services Adjusted EBITDA (non-GAAP) increased $5.6 million to $10.2 million in the first half of 2015 from $4.6 million in the prior year period. Revenue in the Human Services segment was positively impacted by two acquisitions that occurred in 2014 and organic expansion in certain markets, and negatively impacted by the termination of the Texas foster care contract and the exiting of certain underperforming services and offices. Service costs as a percentage of revenue benefited from the termination of the Texas foster care contract and several business improvement and streamlining initiatives executed throughout the organization. Workforce Development (WD) Services WD Services revenue was $92.2 million in the second quarter of 2015 and relates primarily to the Ingeus business that was acquired on May 30, 2014. In the second quarter of 2014, WD Services revenue was $36.6 million and represents the legacy workforce development services business that had historically been part of Human Services as well as one month of operations of Ingeus. Service expense for the segment was $83.2 million, or 90.3% of WD revenue, in the second quarter of 2015. WD Services operating loss was $2.4 million in the second quarter of 2015 and included a $1.5 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. WD Services Adjusted EBITDA (non-GAAP) was $1.4 million in the second quarter of 2015 and included a loss on equity investment of $1.1 million related to Mission Providence. In the second quarter of 2014, service expense was $30.5 million, or 83.2% of WD revenue, operating income was $2.6 million, and Adjusted EBITDA (non-GAAP) was $5.1 million. In the first half of 2015, WD Services revenue, related primarily to the acquired Ingeus operations, was $199.8 million. In the first half of 2014, WD Services revenue was $44.1 million and represents the legacy workforce development services business that had historically been part of Human Services as well as one month of operations of Ingeus. Service expense for the segment was $177.5 million, or 88.8% of WD revenue, in the first half of 2015. WD Services operating income was $0.4 million in the first half of 2015 and included a $3.1 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. WD Services Adjusted EBITDA (non-GAAP) was $6.6 million in the first half of 2015 and included a loss on equity investment of $3.5 million related to Mission Providence. In the first half of 2014, service expense was $36.9 million, or 83.7% of WD revenue, operating income was $3.0 million, and Adjusted EBITDA (non-GAAP) was $5.7 million. Health Assessment (HA) Services HA Services revenue, primarily derived from providing comprehensive health assessments, was $55.4 million in the second quarter of 2015 and is comprised of revenue from Matrix, acquired on October 23, 2014. Service expense for the segment was $41.2 million, or 74.4% of HA Services revenue. HA Services operating income was $6.3 million in the second quarter of 2015, and HA Services Adjusted EBITDA (non-GAAP) was $13.5 million for the same period. In the first half of 2015, HA Services revenue was $112.8 million. Service expense for the segment was $84.4 million, or 74.8% of HA Services revenue. HA Services operating income was $12.8 million in the first half of 2015, and HA Services Adjusted EBITDA (non-GAAP) was $27.1 million for the same period. Conference Call Providence will hold a conference call at 11:00 a.m. EDT (8:00 a.m. PDT/MST) Friday, August 7, 2015 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (866) 515-2912, or for international callers (617) 399-5126, and by using the passcode 83463896. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until August 14, 2015 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 80558015. About Providence Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services, comprehensive health assessment and care management services, and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members; (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; (5) social improvement, employment and welfare services to various international government bodies and corporations; and (6) in-home comprehensive health assessment and care management services primarily to Medicare Advantage programs. Providence is unique in that it provides and manages its human services primarily in the client’s own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services clients through local transportation providers rather than an owned fleet of vehicles. Non-GAAP Presentation In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA, Adjusted EBITDA, Adjusted net income, and Adjusted diluted EPS, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2014 and subsequent filings. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 5 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Income (in thousands except share and per share data) Three months ended Six months ended June 30, June 30, Service revenue $ 508,251 $ 343,953 $ 1,014,046 $ 633,356 Operating expenses: Service expense 450,058 309,130 893,926 569,066 General and administrative expense 23,316 16,156 48,000 29,775 Depreciation and amortization 14,957 5,143 29,857 8,871 Total operating expenses 488,331 330,429 971,783 607,712 Operating income 19,920 13,524 42,263 25,644 Other expenses: Interest expense, net 4,545 1,261 10,552 2,846 Loss on equity investment 1,059 - 3,542 - (Gain) Loss on foreign currency translation ) 61 ) 101 Income before income taxes 15,030 12,202 28,564 22,697 Provision for income taxes 8,396 5,530 15,693 9,738 Net income $ 6,634 $ 6,672 $ 12,871 $ 12,959 Net income available to common stockholders $ 4,181 $ 6,672 $ 9,243 $ 12,959 Earnings per common share: Basic $ 0.26 $ 0.47 $ 0.58 $ 0.93 Diluted $ 0.26 $ 0.46 $ 0.57 $ 0.91 Weighted-average number of common shares outstanding: Basic 16,097,198 14,171,013 16,036,959 14,006,944 Diluted 16,240,898 14,453,964 16,193,372 14,306,898 more Providence Service Corporation Page 6 The Providence Service Corporation Condensed Consolidated Balance Sheets (in thousands except share and per share data) June 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ 145,161 $ 160,406 Accounts receivable, net of allowance of $6,893 in 2015 and $6,034 in 2014 211,741 151,344 Other receivables 15,131 6,866 Prepaid expenses and other 42,149 46,157 Restricted cash 3,641 3,807 Deferred tax assets 998 6,066 Total current assets 418,821 374,646 Property and equipment, net 62,127 57,148 Goodwill 358,483 355,641 Intangible assets, net 321,535 340,673 Other assets 40,803 22,373 Restricted cash, less current portion 15,275 14,764 Total assets $ 1,217,044 $ 1,165,245 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 29,663 $ 25,188 Note payable to related party - 65,500 Accounts payable 56,441 48,061 Accrued expenses 127,722 121,857 Accrued transportation costs 61,514 55,492 Deferred revenue 27,733 12,245 Reinsurance liability reserve 17,861 11,115 Total current liabilities 320,934 339,458 Long-term obligations, less current portion 458,667 484,525 Other long-term liabilities 30,204 26,609 Deferred tax liabilities 86,432 93,239 Total liabilities 896,237 943,831 Commitments and contingencies Mezzanine equity Preferred stock: Authorized 10,000,000 shares; $0.001 par value; 805,000 and 0 issued and outstanding; 5.5%/8.5% dividend rate 77,719 - Stockholders' equity Common stock: Authorized 40,000,000 shares; $0.001 par value; 17,081,535 and 16,870,285 issued and outstanding (including treasury shares) 17 17 Additional paid-in capital 270,027 261,155 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury shares, at cost, 1,029,557 and 1,014,108 shares ) ) Total Providence stockholders' equity 243,084 221,364 Non-controlling interest 4 50 Total stockholders' equity 243,088 221,414 Total liabilities and stockholders' equity $ 1,217,044 $ 1,165,245 more Providence Service Corporation Page 7 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six months ended June 30, Operating activities Net income $ 12,871 $ 12,959 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,165 4,908 Amortization 19,692 3,963 Provision for doubtful accounts 1,369 1,089 Stock based compensation 6,058 1,400 Deferred income taxes ) 207 Amortization of deferred financing costs 1,071 410 Excess tax benefit upon exercise of stock options ) ) Loss on equity investments 3,542 - Other non-cash charges ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables ) 487 Restricted cash 69 205 Prepaid expenses and other ) ) Reinsurance liability reserve 9,691 4,648 Accounts payable and accrued expenses 17,755 7,172 Accrued transportation costs 6,022 13,554 Deferred revenue 14,555 ) Other long-term liabilities 281 ) Net cash provided by operating activities 20,103 18,275 Investing activities Purchase of property and equipment ) ) Acquisitions, net of cash acquired ) ) Equity investments ) - Net decrease in short-term investments (9 ) (9 ) Restricted cash for reinsured claims losses ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of preferred stock, net of issuance costs 80,667 - Preferred stock dividends ) - Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 2,377 9,150 Excess tax benefit upon exercise of stock options 2,239 2,346 Proceeds from long-term debt - 115,000 Repayment of long-term debt ) ) Payment of contingent consideration ) - Debt financing costs ) ) Other ) (8 ) Net cash (used in) provided by financing activities ) 77,787 Effect of exchange rate changes on cash 1,991 629 Net change in cash ) 24,005 Cash at beginning of period 160,406 98,995 Cash at end of period $ 145,161 $ 123,000 more Providence Service Corporation Page 8 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three Months Ended June 30, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 11,693 $ 2,804 $ ) $ 3,749 $ ) $ 6,634 Interest expense, net - (9 ) ) (5 ) 4,602 4,545 Provision for income taxes 7,183 1,992 ) 2,522 ) 8,396 Depreciation and amortization 2,329 1,767 3,332 7,185 344 14,957 EBITDA 21,205 6,554 598 13,451 ) 34,532 Ingeus acquisition related equity compensation - - 1,524 - - 1,524 Gain on foreign currency translation - - ) - - ) Charges related to the separation of an executive officer, net - 695 695 Adjusted EBITDA $ 21,205 $ 6,554 $ 1,408 $ 13,451 $ ) $ 36,037 Three Months Ended June 30, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 9,545 $ 1,182 $ 2,321 $ - $ ) $ 6,672 Interest expense, net (2 ) (8 ) ) - 1,499 1,261 Provision for income taxes 6,381 876 503 - ) 5,530 Depreciation and amortization 1,865 1,745 1,261 - 272 5,143 EBITDA 17,789 3,795 3,857 - ) 18,606 Acquisition costs - 2,496 2,496 Integration and restructuring charges - 15 732 - 97 844 Ingeus acquisition related equity compensation - - 486 - - 486 Loss on foreign currency translation - - 54 - 7 61 Adjusted EBITDA $ 17,789 $ 3,810 $ 5,129 $ - $ ) $ 22,493 more Providence Service Corporation Page 9 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Six Months Ended June 30, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 24,305 $ 3,840 $ ) $ 7,595 $ ) $ 12,871 Interest expense, net (1 ) ) ) (9 ) 10,649 10,552 Provision for income taxes 15,312 2,798 1,640 5,193 ) 15,693 Depreciation and amortization 4,606 3,614 6,648 14,367 622 29,857 EBITDA 44,222 10,223 3,944 27,146 ) 68,973 Ingeus acquisition related equity compensation - - 3,057 - - 3,057 Gain on foreign currency translation - - ) - - ) Charges related to the separation of an executive officer, net - 695 695 Adjusted EBITDA $ 44,222 $ 10,223 $ 6,606 $ 27,146 $ ) $ 72,330 Six Months Ended June 30, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 20,954 $ 380 $ 2,530 $ - $ ) $ 12,959 Interest expense, net (6 ) ) ) - 3,115 2,846 Provision for income taxes 14,114 369 660 - ) 9,738 Depreciation and amortization 3,626 3,324 1,392 - 529 8,871 EBITDA 38,688 4,053 4,339 - ) 34,414 Acquisition costs - 4,325 4,325 Integration and restructuring costs - 29 732 - 97 858 Ingeus acquisition related equity compensation - - 486 - - 486 Loss on foreign currency translation - - 95 - 6 101 Charges related to the separation of an executive officer, net - 511 - - - 511 Adjusted EBITDA $ 38,688 $ 4,593 $ 5,652 $ - $ ) $ 40,695 Providence Service Corporation Page 10 The Providence Service Corporation Adjusted Earnings Per Share (in thousands, except share and per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Net income $ 6,634 $ 6,672 $ 12,871 $ 12,959 Acquisition costs - 2,496 - 4,325 Integration and restructuring costs - 844 - 858 Ingeus acquisition related equity compensation 1,524 486 3,057 486 (Gain) Loss on foreign currency translation ) 61 ) 101 Payments related to separation arrangements with certain former executive officers, net 695 - 695 511 Intangible amortization expense 9,881 2,338 19,692 3,963 Tax effected impact of adjustments ) Adjusted net income 14,093 10,740 28,166 19,444 Dividends on preferred stock ) - ) - Amortization of preferred stock discount ) - ) - Income allocated to participating securities ) - ) - Adjusted net income available to common stockholders, diluted 10,809 10,740 23,238 19,444 Adjusted diluted earnings per common share $ 0.67 $ 0.74 $ 1.44 $ 1.36 Diluted weighted-average number of common shares outstanding 16,240,898 14,453,964 16,193,372 14,306,898 more Providence Service Corporation Page 11 The Providence Service Corporation Segment Information (in thousands) (Unaudited) Three Months Ended June 30, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 270,690 $ 90,222 $ 92,175 $ 55,404 $ ) $ 508,251 Operating income (loss) 18,876 4,787 ) 6,266 ) 19,920 Depreciation and amortization 2,329 1,767 3,332 7,185 344 14,957 Net Income 11,693 2,804 ) 3,749 ) 6,634 Adjusted EBITDA (Non-GAAP) 21,205 6,554 1,408 13,451 ) 36,037 Three Months Ended June 30, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 216,296 $ 91,333 $ 36,617 $ - $ ) $ 343,953 Operating income (loss) 15,925 2,049 2,649 - ) 13,524 Depreciation and amortization 1,865 1,745 1,261 - 272 5,143 Net Income 9,545 1,182 2,321 - ) 6,672 Adjusted EBITDA (Non-GAAP) 17,789 3,810 5,129 - ) 22,493 Six Months Ended June 30, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 525,450 $ 176,409 $ 199,793 $ 112,836 $ ) $ 1,014,046 Operating income (loss) 39,615 6,607 444 12,781 ) 42,263 Depreciation and amortization 4,606 3,614 6,648 14,367 622 29,857 Net Income 24,305 3,840 ) 7,595 ) 12,871 Adjusted EBITDA (Non-GAAP) 44,222 10,223 6,606 27,146 ) 72,330 Six Months Ended June 30, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 414,373 $ 175,435 $ 44,065 $ - $ ) $ 633,356 Operating income (loss) 35,061 729 3,043 - ) 25,644 Depreciation and amortization 3,626 3,324 1,392 - 529 8,871 Net Income 20,954 380 2,530 - ) 12,959 Adjusted EBITDA (Non-GAAP) 38,688 4,593 5,652 - ) 40,695 ###
